DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the anterior stability posts" in line 1, which renders the claim indefinite since it is unclear if which anterior stability posts are being referred back to, e.g. the upper or lower, left or right.  It appears that the claim should instead recite the limitation “the left and right upper anterior stability posts and the left and right lower anterior stability posts” in order to be consistent with previously used claim terminology and for the purpose of compact prosecution will be examined below under this assumption. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8, 10, 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regula (U.S. Patent 6,216,698 B1, hereinafter “Regula”). 
Regula discloses regarding claim 1, a retractor (10, see Figs. 1-5) for use in performing a repair of a vaginal laceration (see Fig. 4, note that pessary in Regula is capable of retracting tissue during repair of a vaginal laceration), the retractor comprising: a)    a foldable frame (12) defining a central aperture (see also annotated Fig. 1 below) and including an upper support (40, see also annotated Fig. 1 below), a lower support (42, see also annotated Fig. 1 below), a right lateral support (38, see also annotated Fig. 1 below), a left lateral support (36, see also annotated Fig. 1 below), a right upper anterior stability post (see also annotated Fig. 1 below), a left upper anterior stability post (see also annotated Fig. 1 below), a right lower anterior stability post (see also annotated Fig. 1 below), and a left lower anterior stability post (see also annotated Fig. 1 below); and b)    a compliant panel (46) spanning the central aperture (see Fig. 4, see lines 20-30 of column 4), wherein the frame is biased to assume an open position, can be folded by a user into a closed position for insertion into the vaginal canal, and can then return to the open position after release by the user (see lines 55-63 of column 3).

    PNG
    media_image1.png
    689
    746
    media_image1.png
    Greyscale

Regarding claim 3, wherein the upper support includes a central upper crimp (40, see lines 64-67 of column 3 and lines 1-5 of column 4, note 40 is crimped onto 32) and the lower support includes a central lower crimp (42, see lines 64-67 of column 3 and lines 1-5 of column 4, note 40 is crimped onto 34), the crimps being biased to bend when a force is applied by the user and to straighten when the force is released ( see lines 64-67 of column 3 and lines 1-5 of column 4, note 40 is crimped onto 32).
Regarding claim 5, wherein the compliant panel is a membrane made of a substantially non-permeable material useful for preventing entrance of blood and other fluids through the central aperture (see lines 20-27 of column 4, note “silicone, rubber, or polyvinylchloride).
Regarding claim 8, the frame further including a right upper posterior stability post (see annotated Fig. 1 above), a left upper posterior stability post (see annotated Fig. 1 above), a right lower posterior stability post (see annotated Fig. 1 above), and a left lower posterior stability post (see annotated Fig. 1 above).
Regula discloses regarding claim 10, a retractor (10, see Figs. 1-5) for performing a repair of a vaginal laceration (see Fig. 4, note that pessary in Regula is capable of retracting tissue during repair of a vaginal laceration), the retractor comprising: a)    a foldable frame (12) defining a central aperture (see annotated Fig. 1 above), the frame including: i)    an upper support including a central upper crimp (see annotated Fig. 1 above, see lines 64-67 of column 3 and lines 1-5 of column 4, note 40 is crimped onto 32); ii)    a lower support including a central lower crimp (see annotated Fig. 1 above, see lines 64-67 of column 3 and lines 1-5 of column 4, note 42 is crimped onto 34), wherein the central upper crimp and the central lower crimp are biased to bend when a force is applied by a user and to straighten when the force is released (see lines 64-67 of column 3 and lines 1-5 of column 4); iii)    a right lateral support (see annotated Fig. 1 above); iv)    a left lateral support (see annotated Fig. 1 above), wherein the upper support, the lower support, the right lateral support, and the left lateral support are connected to form the frame defining the central aperture (see annotated Fig. 1 above); v)    a right upper anterior stability post (see annotated Fig. 1 above); vi)    a left upper anterior stability post (see annotated Fig. 1 above); vii)    a right lower anterior stability post (see annotated Fig. 1 above); and viii)    a left lower anterior stability post (see annotated Fig. 1 above); and b)    a compliant panel (46) spanning the central aperture (see Fig. 4), wherein the frame is biased to assume an open position, can be folded by a user into a closed position for insertion into the vaginal canal, and can then return to the open position after release by the user (see lines 55-63 of column 3 and see lines 64-67 of column 3 and lines 1-5 of column 4).
Regarding claim 13, wherein the compliant panel is a membrane made of a substantially non-permeable material useful for preventing entrance of blood and other fluids through the central aperture (see lines 20-27 of column 4, note “silicone, rubber, or polyvinylchloride).
Regarding claim 16, the frame further including a right upper posterior stability post (see annotated Fig. 1 above), a left upper posterior stability post (see annotated Fig. 1 above), a right lower posterior stability post (see annotated Fig. 1 above), and a left lower posterior stability post (see annotated Fig. 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regula, as applied to claims 1 and 10 above, and in view of Begg (U.S. Pub. No. 2018/0132896 A1, hereinafter “Begg”). 
Regula discloses all of the features of the claimed invention, except regarding claims 4 and 12, wherein the compliant panel is an absorbent pad made of a semi-permeable material useful for absorbing blood and other fluids.
Begg discloses a forcep for manipulating tissue (100, see Fig. 1) that includes a material (110) that absorbs water (see para. [0040]) in order to enhance friction and prevent the surgical device from slipping (see para. [0040]). 
It would have been obvious to one having ordinary skill in the art to modify the material in Regula to absorb water in view of Begg in order to enhance friction and prevent the device from slipping.

Allowable Subject Matter
Claim(s) 18-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose, or suggest: a method for repairing a vaginal laceration that includes providing a vaginal retractor having a foldable frame defining a central aperture and including an upper support, a lower support, a right lateral support, a left lateral support, a right upper anterior stability post, a left upper anterior stability post, a right lower anterior stability post, and a left lower anterior stability post, with a compliant panel spanning the central aperture, and as per claim 20, inserting the frame into the vaginal canal and repairing the vaginal laceration by suturing the lacerated tissue layers.
	
Claim(s) 2, 6-7, 11, 14-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 9 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Jaworek (U.S. Patent 8,758,235 B2) discloses a foldable surgical retractor frame with a membrane. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773

	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773